PER CURIAM.
After accepting the defendant’s guilty plea, the trial court placed the defendant on probation for five years with the condition that he serve 51 weeks in the County Jail. The trial court expressly found that the defendant served 46 days in county jail prior to adjudication, but declined to grant him jail time credit. To the extent that the order of probation denies such credit, we reverse and remand with directions to allow the defendant credit for 46 days served in county jail. Kemp v. State, 526 So.2d 214 (Fla. 5th DCA 1988); Griner v. State, 523 So.2d 789 (Fla. 5th DCA 1988).
REVERSED and REMANDED.
ORFINGER, COBB and COWART, JJ., concur.